Title: To James Madison from Joseph Wheaton, 12 March 1813
From: Wheaton, Joseph
To: Madison, James


Excellent SirCamp Miamie Rapids March 12. 1813.
It being a Severe Snow Storm after a remarkable rain which continued all night no fatigue party being ordered out My calls and duties are lessened by the inclemency of the weather and haveing a more leisure hour I am disposed to devote that hour to you with Such observations as occur in a hasty moment.
Our garrison is Situated at the foot of the Rapids on this river 18 miles from the entrance at the lake, about two & half miles above the fort built by the British in 1794 or 5. when Governor Simcoe had the administration of upper Canada—on an elivated Bank of the river with a natural ravine by a Creek at the N by East angle of the work and a considerable deep hollow on its East by S. part—the W.S.W. end is a continuance of the natural bank of the river, the ground is well chosen and Easy of defence—when the works are completed—the opposite bank is of an equal height and at the distance of about ¾ of a mile. South East of us, and direct from and the works is a vast Large flat Country not a hill or vally to Carrying river—not less than 15 Miles, and the ground tho heavily timbered is at this Season of the year a continued Swamp to that river—and with little difference to the Sandusky river which I believe to be thirty two miles. Lower Sandusky fort is four miles down that river after we reach its Banks—the Sandusky is a rocky rapid Stream, boats may go down it about 40 miles whin the waters are high but cannot return—the road to upper is of much the Same discription of land to portage or carrying river Continued and with little hilly or rooling land to the Tomocta river, and to Sandusky prairis which are very large plains—and Excellent for early pasturage the dear are plenty—all this land which I here mention between the road which lead to Lower and uper Sandusky and to carrying River is denominated the black Swamp and is now almost or quite impassable—yet the mail has reached us twice, on Mondy last and yesterday—by Swiming.
The ice in this river is now breaking up, and will Soon unfold all its beauties, which are considerable—and will be very interesting when it permits us to partake of the excellent fish which are Said to be in great abundance. The weakened Situation of the ice and the probability of our not being reconoitered induced Genl. Harrison to permit his Indian and White guides & Spies to return home.
The idle curiosity of our young troops, the State of insubordination, & the impossibility to induce them to profit by advice—Some of the men crossed over the river notwithstanding the difficulty on rotten ice Scattered Shooting along the bank and in the Skirt of the woods when the Indians Sprung on a Lieut of the Pa. Militia, Robert Walker, Shot, Sculped, & put him under the ice—a party went out the next morng tracked by the blood raised him and brought his body into camp and buryed him. Several Indians fresh tracks have been Seen about 300 yards of our picquets, followed to the ice about one Mile below our works where they were tracked Crossing the river—we may expect when the Snow is gone to have enough of them hovering around us between this and both the Sanduskies unless we are enabled to advance upon the enemy—which I ardently hope we may be enabled to do. Genl. Harrison left us as I mentioned in My last—to hasten on I presume reinforcements or reliefes for the Virginia & Pa Brigades—and to have forage Sent down the river by water from the Country above us when the ice is gone. Altho as I Stated there is abundance at upper Sandusky of forage yet as there is a young man at that post Mr. Eubanks of no military experience, and little fore Sight & D.Q. Master too—I could not prevail on him to Send forward the forage after the 13 day of Feby when I left him—altho I painted to him in the Strongest colours the immediate necessity to Secure a Sufficiency, and to Send on the remainder of the 12 prs. and Sixes with the Carriage guns—and the amunition while the teams were coming on from Franklinton daily and while carrying river was fast bound in ice, and the roads firm—yet this young Man has not Sent forward any except a few Bushels—and we are now out I have jest Sined the last forage return, which ends all our forage—nor any of the guns except one Eighteen pdr. and a Howitzer and that not untill a positive order was Sent from Genl. Harrison—our garrison is not yet fully picquetted—not a gate Made, and none of our block or Store housed [sic] finishd. I know not how I Shall Manage for want of teams. General Harrison is a very active Man, a good deal of Mind—and the best inexperienced Soldier I know off and wants for nothing but an oppertunity of regular Service in a will organised body of troops to make him one of our first Generals—his indifatiquable industry his labours & zeal intitle him to every preferance, and Sure I am that he will not disappoint the government or people if he can have troops that will obey—and as Sure I am had it not been for the unfortunate haste of Genl. Winchester to pluck the Laurels from the brow Which is yet I hope destined to were them, the government and people would e’re this have realized all they wish for in upper Canada.
Whenever I write you Sir it gives me much pain because, I know I am not the proper officer from Whom you Should receive all communication, yet in hopes I may Sometimes thro a ray of Light which might escape others I cannot restrain my pen. With the homage of my heart I am faithfully Excellent Sir Your Obedient Servant
Joseph Wheaton
The carector given of Docter Stansbury as contained in the enclosed letter, is Justly due to him, I State this much from own observation, being with the docter some time at upper Sandusky where he had charge of all the Sick of the Pa. Brigade and his deportment is that of the real gentleman
Joseph Wheaton
